Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordh et al (US 2011/0297671) in view of Niklasson et al (US 2011/0297672) both previously cited.  Regarding claims 1 and 9-11, Nordh discloses microwave heating apparatus with rotatable antenna and method thereof comprising a cavity (150); a first microwave supply system configured to supply microwaves to a bottom of the cavity for energizing a crisp function, wherein the first microwave supply system comprises a first microwave generator connected to a transmission line for supplying microwaves to a rotatable antenna via a lower feeding port (par. 0004 and par. 0012).  However, Nordh does not disclose a first microwave generator configured as a solid-state based microwave generator; a second microwave supply system configured to supply microwaves to the cavity for exciting cavity modes; a heating system configured to provide a broiling function to the cavity; and a control unit configured to control the first microwave supply system, the second microwave supply system, and the heating system based on a mode of operation selected via a user interface, wherein the mode of operation includes a crisp mode, and wherein selection of the crisp mode prompts the control unit to activate the first microwave supply system, the second microwave supply system, and the heating system.  Niklasson discloses a first microwave generator configured as a solid-state based microwave generator (par. 0019); a second microwave supply system configured to supply microwaves to the cavity for exciting cavity modes (par. 0019); a heating system configured to provide a broiling function to the cavity (par. 0041); and a control unit configured to control the first microwave supply system, the second microwave supply system, and the heating system based on a mode of operation selected via a user interface, wherein the mode of operation includes a crisp mode, and wherein selection of the crisp mode prompts the control unit to activate the first microwave supply system, the second microwave supply system, and the heating system (par. 0016, par. 0020 and par. 0062).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Nordh a first microwave generator configured as a solid-state based microwave generator; a second microwave supply system configured to supply microwaves to the cavity for exciting cavity modes; a heating system configured to provide a broiling function to the cavity; and a control unit configured to control the first microwave supply system, the second microwave supply system, and the heating system based on a mode of operation selected via a user interface, wherein the mode of operation includes a crisp mode, and wherein selection of the crisp mode prompts the control unit to activate the first microwave supply system, the second microwave supply system, and the heating system as taught by Niklasson in order to improve heating uniformity. Regarding claim 3, Niklasson discloses the second microwave supply system comprises a first upper feeding port and a second upper feeding port located at a ceiling wall of the cavity, but does not disclose a first upper feeding port located at an upper extent of a first side wall of the cavity, a second upper feeding port located at an upper extent of a second side wall of the cavity.  It would have been obvious to one ordinary skill in the art to have a first upper feeding port located at an upper extent of a first side wall of the cavity, a second upper feeding port located at an upper extent of a second side wall of the cavity in order to disperse microwave evenly on both sides of the cavity.  Regarding claims 5 and 7, Niklasson discloses the control unit may select the appropriate mode of operation (i.e. which of the microwave supply systems is to be used and how) for microwave heating apparatus, but does not disclose the mode of operation includes a defrost mode, and wherein selection of the defrost mode prompts the control unit to only activate the second microwave supply system. It would have been obvious to one ordinary skill in the art to have the control unit includes a defrost mode, and wherein selection of the defrost mode prompts the control unit to only activate the second microwave supply system in order to provide enough power to defrost the object.  Regarding claim 6, Niklasson discloses the mode of operation includes an even heating mode, and wherein selection of the even heating mode prompts the control unit to only activate both the first and second microwave supply systems (par. 0016).  Regarding claim 8, Niklasson discloses the mode of operation includes a bottom heating mode, and wherein selection of the bottom heating mode prompts the control unit to only activate the first microwave supply system (par. 0018).  Regarding claim 12, Niklasson discloses the at least one microwave generator comprises a second microwave generator for generating microwaves supplied to the cavity via the second feeding port and a third microwave generator for generating microwaves supplied to the cavity via the third feeding port (par. 0018 and par. 0034).  Regarding claim 13, Niklasson discloses the heating system comprises a heating element (180) arranged at a ceiling of the cavity (Figure 1).  Regarding claim 14, Niklasson discloses a user interface with which to input information to the control unit (par. 0062).  Regarding claims 15, 18, Nordh discloses microwave heating apparatus with rotatable antenna and method thereof comprising the steps of providing a bottom tray (136) in a cavity (150) of the microwave oven (100); providing a crisp plate (135, 335)  in thermal contact with the bottom tray (Figures 2-3); supplying microwaves to a bottom of a cavity for heating a sole of the crisp plate to a Curie point (par. 0056 and par. 0065); supplying microwaves to the cavity for exciting cavity modes, wherein the microwaves supplied to the bottom of the cavity are directed under the bottom tray using a rotatable antenna (par. 0058-0060).  However, Nordh does not disclose the steps of simultaneously activating a heating system to supply microwave and also to provide a broiling function to the cavity, wherein the microwaves supplied to the bottom of the cavity via a first feeding port are generated by a first microwave generator configured as a solid-state based microwave generator.  Niklasson discloses the steps of simultaneously activating a heating system to supply microwave (111) and also to provide a broiling (180) function to the cavity (150, par. 0016, par. 0018 and par. 0020), wherein the microwaves supplied to the bottom of the cavity via a first feeding port (112) are generated by a first microwave generator (111) configured as a solid-state based microwave generator (par. 0019).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Nordh the steps of simultaneously activating a heating system to supply microwave and also to provide a broiling function to the cavity, wherein the microwaves supplied to the bottom of the cavity via a first feeding port are generated by a first microwave generator configured as a solid-state based microwave generator as taught by Niklasson in order to provide precision power, frequency and phase control with ultra-fast response time. Regarding claim 19, Niklasson discloses the at least one microwave generator (111,121) comprises a second microwave generator configured to generate microwaves supplied to the cavity via a second feeding port (112) and a third microwave generator configured to generate microwaves supplied to the cavity via a third feeding port (122, par. 0034, Figure 1). Niklasson also discloses the second microwave supply system comprises a second upper feeding port (122) and a third upper feeding port (122) located at a ceiling wall of the cavity (Figure 1), but does not discloses the second feeding port being located at an upper extent of a first side wall of the cavity and the third feeding port being located at an upper extent of a second side wall of the cavity that is opposite to the first side wall.  It would have been obvious to one ordinary skill in the art to have the second feeding port being located at an upper extent of a first side wall of the cavity and the third feeding port being located at an upper extent of a second side wall of the cavity that is opposite to the first side wall in order to disperse microwaves evenly on both sides of the cavity.  Regarding claim 20, Niklasson discloses the step of selecting a crisp mode via user interface (par. 0062).
Response to Amendment
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Nord el al (US 2011/0297671) in view of Niklasson et al (US 2011/0297672) does not disclose the mode of operation includes a crisp mode, wherein selection of the crisp mode prompts the control unit to activate the first microwave supply system, the second microwave supply system, and the heating system. This is not found persuasive.  Niklasson discloses “the control unit may be configured to regulate the respective power of the first microwave supply system, the second microwave supply system and/or the grill element…” which is clearly disclosed that the control unit can be operated simultaneously the first, second microwave supply systems together with the grill element (grill tube…, a halogen-radiation source or an IR-radiating heater, in par. [0041]).  Niklasson also disclosed “the control unit may be configured to activate only the first microwave  supply system for the crisp function and the grill element …” recited in pr. 0016, lines 9-12.  Niklasson further disclosed the use of plurality of microwave power sources in order to improve the uniformity of  the crisp function (par.[0020] and par.[0042]). Therefore, the combination of Nord in view of Niklasson would have been obvious to have the mode of operation includes a crisp mode, wherein selection of the crisp mode prompts the control unit to activate the first microwave supply system, the second microwave supply system, and the heating system in order to provide better the uniformity of  the crisp function.  Regarding argument of claim 15, Applicant also argues that neither Niklasson et al. nor Nordh et al. discloses a method of crisping a food item in which microwaves are simultaneously supplied to a bottom of the cavity and also to the cavity while activating a heating system to provide a broiling function to the cavity, as recited in claim 15.  Nordh discloses substantially all features of the claimed invention except microwaves are simultaneously supplied to a bottom of the cavity and also to the cavity while activating a heating system to provide a broiling function to the cavity. This is not found persuasive (see the claim 1 rejection and response argument).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 13, 2022